Exhibit 10.5

[airxpan.jpg]

 

June 3, 2018

 

Frank Grillo

Via Email: @gmail.com

 

Re:      Employment Terms

 

Dear Frank:

 

I am pleased to offer you employment with AirXpanders, Inc. (“AirXpanders” or
the “Company”), on the terms and conditions set forth in this offer letter
agreement (the “Offer Letter”). You will be employed in the position of
President and Chief Executive Officer (“CEO”), reporting to the Company’s Board
of Directors (the “Board”). As President and CEO, you will perform the duties
typical for such a position and the duties requested by the Board, including
holding office as a director of the Company. In addition, you will devote your
full energies, abilities and productive business time to the performance of your
job for the Company and will not engage in any activity that would in any way
interfere or conflict with the full performance of any of your duties for the
Company. Your anticipated start date with the Company is June 12, 2018 (the
“Start Date”).

 

Salary and Benefits.

 

You will receive a salary paid at the annual rate of $450,000, less payroll
deductions and withholdings, which will be paid semi-monthly in accordance with
the Company’s normal payroll procedures. Your salary will be reviewed annually
in accordance with the Company’s normal review process.

 

You will be eligible to earn an annual performance and retention bonus of up to
thirty percent (30%) of your base salary rate (the “Annual Bonus”). The Annual
Bonus will be based upon the Board’s assessment of your performance and the
Company’s attainment of written targeted goals as agreed on by you and the
Board. Bonus payments, if any, will be subject to applicable payroll deductions
and withholdings. Following the close of each calendar year, the Board will
determine whether you have earned an Annual Bonus, and the amount of any such
bonus, based on the achievement of such goals. No amount of Annual Bonus is
guaranteed, and you must be an employee on the Annual Bonus payment date to be
eligible to receive an Annual Bonus; no partial or prorated bonuses will be
provided. The Annual Bonus, if earned, will be paid no later than March 31 of
the calendar year after the applicable bonus year. For 2018, even though you
will not be employed for the entire year, your bonus eligibility will not be
prorated.

 

In addition, you will be eligible to receive an annual performance and long-term
incentive equity grant, which grant will be calculated based on a target of up
to fifty percent (50%) of your base salary rate (the “LTI Bonus”). The LTI Bonus
will be based upon the Board’s assessment of your performance and the Company’s
attainment of written targeted goals as set by the Board in its sole discretion.
If earned, the LTI Bonus will be paid in stock options to purchase shares of the
Company’s Common Stock (an “LTI Bonus Option”).  Each LTI Bonus Option shall be
subject to Board and stockholder approval, with the number of shares being based
on a ten-day weighted average closing price of the Company’s Common Stock (or
CHESS Depositary Interests) using Black Scholes methodology on the date
immediately prior to two business days after the issuance of the Company’s
financial statements for the applicable year, and granted, typically at the
Company’s Annual General Meeting, subject to stockholder approval. Each LTI
Bonus Option would be granted under the terms of the Company’s 2015 Equity
Incentive Plan (the “Plan”) and as documented in the LTI Bonus Option grant
notice and LTI Bonus Option agreement executed by you and the Company (the “LTI
Bonus Option Documents”).  Upon grant of a LTI Bonus Option, twenty-five percent
(25%) of the shares subject to the LTI Bonus Option will vest twelve (12) months
after the date of grant, with the remaining balance vesting monthly thereafter
over the next 36 months in equal monthly amounts subject to your continuing
employment with the Company on each such vesting date. No right to any stock is
earned or accrued until such time that vesting occurs, nor does the grant confer
any right to continued vesting or employment.

 

1

--------------------------------------------------------------------------------

 

 

As an employee, you will be eligible to receive health care benefits for
medical, dental and vision. Other Company benefits include Life Insurance and a
401k plan for employee-based contributions. Your eligibility and all such
benefits will be subject to plan terms and generally applicable Company
policies, as may be in effect from time to time. You also will be eligible to
accrue Paid Time Off (PTO) at an annual rate of four (4) weeks per year as work
is performed, up to the Company’s then-applicable maximum PTO accrual cap, which
will be pursuant to the terms and conditions of the Company’s PTO policies in
effect from time to time during your employment. You should note that the
Company may modify job titles, salaries and benefits from time to time as it
deems necessary.

 

Equity Compensation / Accelerated Vesting in Connection with Change in Control.

 

Upon the earliest to occur of (i) the Company’s completion of a Qualified
Financing (as defined below); (ii) the twelve (12) month anniversary of your
Start Date; and (iii) a Change in Control of the Company (as defined below),
subject to the approval of the Board and the stockholders, the Company will
grant you an option to purchase shares of the Company’s Common Stock equal to 5%
of the Company’s Fully Diluted Capitalization (as defined below) as of the
option grant date (the “Option”) at a price per share equal to the fair market
value per share of the Common Stock on the date of grant, as determined by the
Board. If granted, 25% of the shares subject to the Option will vest twelve (12)
months after the vesting commencement date (which will be your Start Date) and
the remaining shares will vest monthly thereafter over the next 36 months in
equal monthly amounts subject to your continuing employment with the Company on
each such vesting date. The Option would be granted under the terms of the Plan
and as documented in the Option grant notice and Option agreement executed by
you and the Company (the “Option Documents”).  Except as set forth in this
paragraph, the Option shall remain subject to the terms and conditions of the
Plan and the Option Documents. No right to any stock is earned or accrued until
such time that vesting occurs, nor does the grant confer any right to continued
vesting or employment

 

As an additional benefit to you, the LTI Bonus Option Documents and the Option
Documents will provide that in the event that a Change in Control occurs during
your employment with the Company, the vesting of the then-unvested shares
subject to the LTI Bonus Option and the Option shall be accelerated such that
fifty percent (50%) of such unvested shares shall be deemed immediately vested
and exercisable as of immediately prior to the effective closing date of such
Change in Control (the “Accelerated Vesting”), and the remaining shares subject
to the LTI Bonus Option and the Option shall vest equally each month over the
following twelve (12) months, provided that you make yourself readily available,
if requested by the Company (or its successor), to provide services to the
Company (or its successor). The Accelerated Vesting shall be conditioned upon
your signing and delivering to the Company (or its successor) an effective
release of claims agreement in the form and under the terms provided at that
time by the Company (or its successor) and subject to your continued compliance
with the terms of this Offer Letter and the Agreement (as defined below).

 

2

--------------------------------------------------------------------------------

 

 

Change in Control Bonus.

 

As an additional benefit to you, you will be eligible to receive a bonus in
connection with your continued employment through a Change in Control.
Specifically, if you remain continuously employed as the Company’s CEO in good
standing through the effective closing date of a Change in Control, you will
earn a cash bonus in the amount of 100% of your annual base salary in effect as
of such closing date, less all applicable deductions and withholdings. If
earned, such bonus will be paid to you on or within thirty (30) days after such
closing date.

 

Protection of Third Party Information / Compliance with Confidentiality
Agreement and Company Policies.

 

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company. The
Company will allow you to continue serving on the outside company boards on
which you currently serve: EmbolX, Empirical Spine, and Levita Medical, so long
as such activities do not interfere with the performance of your duties
hereunder or present a conflict of interest with the Company, and provided that
the companies are in non-competitive businesses to the Company. You agree that
you will not join any other boards without the written approval of the Company’s
Board Chairman.

 

In your work for the Company, you are expected not to make any unauthorized use
or disclosure of any confidential or proprietary information, including trade
secrets, of any former employer or other third party to whom you have
contractual obligations to protect such information. Rather, you are expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is provided or
developed by the Company. You represent and agree that you are not in
unauthorized possession of, and will not to bring onto Company premises, any
former employer or third party confidential information or property.

 

You are expected to continue to abide by the Company’s rules, policies and
standards (including, but not limited to, the Company’s Employee Handbook), as
adopted or modified by the Company from time to time. As a condition of
employment, you must sign and comply with the Company’s Employee Confidential
Information and Invention Assignment Agreement attached hereto (the
“Agreement”), which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at the Company, and
non-disclosure of Company proprietary information.

 

3

--------------------------------------------------------------------------------

 

 

At-Will Employment; Severance.

 

At-Will Employment. The Company is excited about your joining and looks forward
to a beneficial and productive relationship. Nevertheless, you should be aware
that your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to terminate its
employment relationship with you at any time, with or without Cause (as defined
below), and with or without advance notice. We request that, in the event of
your employment resignation, you give the Company at least two weeks’ notice.
Your employment at-will status can only be modified in a written agreement
signed by you and the Chairman of the Board. Upon termination of your employment
for any reason, you will also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates (including without limitation any subsidiaries), each
effective on the date of termination.

 

Termination without Cause. If, at any time, the Company terminates your
employment without Cause (and other than as a result of your death or
disability), and provided such termination constitutes a Separation from Service
(as defined below) (such termination, a “Qualifying Termination”), then subject
to your satisfying each of the terms of the paragraph titled “Conditions to
Receipt of Cash Severance and COBRA Severance” below, and your continued
compliance with the terms of this Offer Letter and the Agreement, the Company
will provide you with the following severance benefits:

 

(a)     Cash Severance. The Company will pay you, as cash severance: (i) six (6)
months of your base salary in effect as of your Separation from Service date, if
such Separation from Service date occurs during your first year of employment
with the Company; and (ii) nine (9) months of your base salary in effect as of
your Separation from service date, if such Separation from Service date occurs
after the first anniversary of your start date of employment with the Company;
in either case less standard payroll deductions and tax withholdings (either
such amount, as applicable, the “Cash Severance”). The Cash Severance will be
paid in installments in the form of continuation of your base salary payments,
paid on the Company’s ordinary payroll dates, commencing on the Company’s first
regular payroll date that is more than sixty (60) days following your Separation
from Service date, and shall be for any accrued base salary for the sixty
(60)-day period plus the period from the sixtieth (60th) day until the regular
payroll date, if applicable, and all salary continuation payments thereafter, if
any, shall be made on the Company’s regular payroll dates.

 

(b)     COBRA Severance. The Company will continue to pay the cost of your
health care coverage in effect at the time of your Separation from Service for a
maximum of: (i) six (6) months, if your Separation from Service date occurs
during your first year of employment with the Company; and (ii) nine (9) months,
if your Separation from service date occurs after the first anniversary of your
start date of employment with the Company; in either case, at the option of the
Company either by reimbursing or by paying directly your COBRA premiums (the
“COBRA Severance”). The Company's obligation to pay the COBRA Severance on your
behalf will cease if you obtain health care coverage from another source (e.g.,
a new employer or spouse’s benefit plan), unless otherwise prohibited by
applicable law. You must notify the Company within two (2) weeks if you obtain
coverage from a new source. This payment of COBRA Severance by the Company would
not expand or extend the maximum period of COBRA coverage to which you would
otherwise be entitled under applicable law. Notwithstanding the above, if the
Company determines in its sole discretion that it cannot provide the foregoing
COBRA Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (each payment, a
“Special Payment”) (which amount shall be based on the premium for the first
month of COBRA coverage), which Special Payments shall be made on the last day
of each month regardless of whether you elect COBRA continuation coverage and
shall end on the earlier of (x) the date upon which you obtain other coverage or
(y) the last day of the calendar month following your Separation from Service
date during which you receive the last installment of the applicable Cash
Severance. The first installment of any Special Payment, including any
installments that you would have otherwise received earlier, will be made in the
month that the Release becomes effective, but, if the Release Period spans two
(2) calendar years, you will not be paid any Special Payments until the second
calendar year.

 

4

--------------------------------------------------------------------------------

 

 

Resignation; Termination for Cause; Death or Disability. If, at any time, you
resign your employment for any reason, or the Company terminates your employment
for Cause, or if either party terminates your employment as a result of your
death or disability, you will receive your base salary accrued through your last
day of employment, as well as any unused vacation (if applicable) accrued
through your last day of employment. Under these circumstances, you will not be
entitled to any other form of compensation from the Company, including any Cash
Severance, COBRA Severance or Accelerated Vesting, other than your rights to the
vested portion of your Option and any other rights to which you are entitled
under the Company’s benefit programs.

 

Conditions to Receipt of Cash Severance and COBRA Severance. Prior to and as a
condition to your receipt of the Cash Severance and COBRA Severance described
above, you shall execute and deliver to the Company an effective release of
claims in favor of and in a form acceptable to the Company (the “Release”)
within the timeframe set forth therein, but not later than forty-five (45) days
following your Separation from Service date and allow the Release to become
effective according to its terms (by not invoking any legal right to revoke it)
within any applicable time period set forth therein (such latest permitted
effective date, the “Release Deadline”). As noted above, you shall also resign
from all positions and terminate any relationships as an employee, advisor,
officer or director with the Company and any of its affiliates (including
without limitation any subsidiaries), each effective on the date of termination.

 

Definitions. 

 

For purposes of this Offer Letter, the following terms shall have the following
meanings:

 

“Cause” for termination will mean your: (a) commission or conviction (including
a guilty plea or plea of nolo contendere) of any felony or any other crime
involving fraud, dishonesty or moral turpitude; (b) your commission or attempted
commission of or participation in a fraud or act of dishonesty or
misrepresentation against the Company; (c) material breach of your duties to the
Company; (d) intentional damage to any property of the Company; (e) misconduct,
or other violation of Company policy that causes harm; (f) your material
violation of any written and fully executed contract or agreement between you
and the Company, including without limitation, material breach of the Agreement,
or of any Company policy, or of any statutory duty you owe to the Company; or
(g) conduct by you which in the good faith and reasonable determination of the
Company demonstrates gross unfitness to serve. The determination that a
termination is for Cause shall be made by the Company in its sole discretion.

 

5

--------------------------------------------------------------------------------

 

 

“Change in Control” shall have the meaning set forth in the Plan, as amended
from time to time.

 

“Fully Diluted Capitalization” means the number of issued and outstanding shares
of the Company's capital stock, assuming the conversion or exercise of all of
the Company's outstanding convertible or exercisable securities, including all
outstanding vested or unvested options or warrants to purchase the Company's
capital stock. Notwithstanding the foregoing, "fully diluted capitalization"
excludes: any convertible promissory notes issued by the Company and any equity
securities that are issuable upon conversion of any outstanding convertible
promissory notes.

 

“Qualified Financing” means issuance of debt or equity of U.S. $10,000,000 or
more.

 

“Separation from Service” shall mean a “separation from service” as such term is
defined in Treasury Regulation Section 1.409A-1(h).

 

Compliance with Section 409A.

 

It is intended that the Cash Severance, COBRA Severance and Accelerated Vesting
set forth in this Offer Letter satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) (Section 409A, together with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
Offer Letter (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Offer Letter, if the Company (or, if applicable, the successor entity thereto)
determines that the Cash Severance, COBRA Severance or Accelerated Vesting
constitute “deferred compensation” under Section 409A and you are, on the date
of your Separation from Service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code (a “Specified Employee”), then, solely to the extent necessary to avoid
the incurrence of adverse personal tax consequences under Section 409A, the
timing of the Cash Severance, COBRA Severance and Accelerated Vesting shall be
delayed until the earliest of: (i) the date that is six (6) months and one (1)
day after your Separation from Service date, (ii) the date of your death, or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments or benefits
deferred pursuant to this paragraph shall be paid in a lump sum or provided in
full by the Company (or the successor entity thereto, as applicable), and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred. If the Cash Severance, COBRA Severance
and Accelerated Vesting benefits are not covered by one or more exemptions from
the application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which you have a Separation from
Service, the Release will not be deemed effective any earlier than the Release
Deadline. The Cash Severance, COBRA Severance and Accelerated Vesting benefits
are intended to qualify for an exemption from application of Section 409A or
comply with its requirements to the extent necessary to avoid adverse personal
tax consequences under Section 409A, and any ambiguities herein shall be
interpreted accordingly.

 

6

--------------------------------------------------------------------------------

 

 

Section 280G; Parachute Payments.

 

(a)     If any payment or benefit you will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Offer Letter (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)     Notwithstanding any provision of subsection (a) above to the contrary,
if the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are "deferred compensation" within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

 

(c)     Unless you and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this section of the Offer Letter. The Company shall
bear all expenses with respect to the determinations by such accounting or law
firm required to be made hereunder. The Company shall use commercially
reasonable efforts to cause the accounting or law firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to you and the Company within fifteen (15) calendar
days after the date on which your right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by you or the Company) or such other
time as requested by you or the Company.

 

(d)     If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of subsection (a) of this section of this Offer Letter
and the Internal Revenue Service determines thereafter that some portion of the
Payment is subject to the Excise Tax, Executive agrees to promptly return to the
Company a sufficient amount of the Payment (after reduction pursuant to clause
(x) of subsection (a)) so that no portion of the remaining Payment is subject to
the Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of subsection (a), you shall have no obligation to return
any portion of the Payment pursuant to the preceding sentence.

 

7

--------------------------------------------------------------------------------

 

 

Dispute Resolution.

 

To ensure the timely and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance, negotiation, execution, or interpretation
of this Offer Letter, or your employment, or the termination of your employment,
including but not limited to all statutory claims, shall be resolved pursuant to
the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted
by law, by final, binding and confidential arbitration by a single arbitrator
conducted in San Francisco, California, by JAMS, Inc. (“JAMS”) under the then
applicable JAMS rules (available upon request and also currently available at
the following web address:
http://www.jamsadr.com/rules-employment-arbitration/). A hard copy of the rules
will be provided to you upon request. By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. To the maximum extent
permitted by applicable law, all claims, disputes, or causes of action under
this section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The Arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration. This paragraph shall not apply to an action or claim brought in
court pursuant to the California Private Attorneys General Act of 2004, as
amended. The Company acknowledges that you will have the right to be represented
by legal counsel at any arbitration proceeding. Questions of whether a claim is
subject to arbitration under this agreement) shall be decided by the arbitrator.
Likewise, procedural questions which grow out of the dispute and bear on the
final disposition are also matters for the arbitrator. The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; (b)
issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award; and (c) be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required of you if the dispute were decided
in a court of law. Nothing in this Offer Letter is intended to prevent either
you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.

 

Miscellaneous.

 

This Offer Letter, along with the Agreement, forms the complete and exclusive
agreement regarding your employment with the Company. It supersedes any prior
representations or agreements, whether oral or written. Except for those changes
expressly reserved to the Company’s discretion, the terms in this letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by an authorized
officer or member of the Board and you. If any provision of this Offer Letter is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Offer Letter and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law.

 

To accept the Company’s Offer Letter, please sign and date this letter in the
space provided below and return it to the Company by the close of business on
June 6, 2018. Please electronically submit your signed offer of employment to me
at email address.

 

We look forward to your favorable reply and to working with you at AirXpanders.

 

 

Sincerely,

 

 

/s/ Barry Cheskin

Barry Cheskin

Chairman, Board of Directors

AirXpanders, Inc.

 

 

Agreed to and accepted:

 

Signature: /s/ Frank Grillo

 

Date: /s/ June 8, 2018

 

8